Citation Nr: 1538429	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for ejaculatory anhedonia/secondary anorgasmia as a residual of greenlight vaporization of the prostate as well as transurethral resection of the prostate pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to an initial compensable disability rating for scar, right little finger.

3.  Entitlement to an initial disability rating greater than 10 percent for chronic left hip strain.

4.  Entitlement to an initial disability rating greater than 10 percent for patellofemoral syndrome, left knee.  

5.  Entitlement to an initial disability rating greater than 10 percent for chronic right ankle strain.

6.  Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease of right knee.

7.  Entitlement to an initial disability rating greater than 10 percent for sinusitis.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

9.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disability.

10.  Entitlement to service connection for residuals of exposure to depleted uranium, to include chronic myelogenous leukemia (CML), a right hip disorder, neurological abnormalities, kidney stones, chronic kidney pain, rashes, neuro-psychological disorders, visual impairment, gum problems, and fatty liver condition.  

11.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected disability.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for loss of teeth, to include as secondary to service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr. - Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to May 1980 and again from March 1981 to April 1983.  Significantly, the Veteran's first period of service was under honorable conditions but his second period of service was "under other than honorable conditions" and an October 2010 administrative decision found that the Veteran's second period of service from March 1981 to April 1983 was dishonorable.  

This appeal to the Board of Veterans' Appeals (Board) arises from April 2011, June 2011, February 2012, August 2012, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2015, the Veteran testified during a Board Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  As transcript of this proceeding has been associated with the claims file.  

With regard to the back disorder issue, the RO specifically denied service connection for a thoracic spondylosis and lumbar spondylolisthesis of L4-L5 with degenerative joint disease in the February 2012 rating decision on appeal.  However, the medical evidence of record indicates that, in addition thoracic spondylosis and lumbar spondylolisthesis of L4-L5 with degenerative joint disease, the Veteran has also been diagnosed with other disorders of the back, to include degenerative disc disease by magnetic resonance imaging (MRI) scan in January 2002.  As such, the Board is expanding the appeal to include all acquired back disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With regard to the depleted uranium issue, the RO specifically denied service connection for neurological abnormalities, kidney stones, chronic kidney pain, rashes, neuro-psychological disorders, visual impairment, gum problems, and fatty liver condition by rating decision in an April 2011 rating decision.  Subsequently, in a February 2012 rating decision, the RO denied service connection for a right hip disorder, to include as secondary to a service-connected disability.  Thereafter, in a July 2015 "Brief in Support of Appeal," the Veteran's attorney wrote that the Veteran has been diagnosed with CML.  Significantly, the Veteran's attorney wrote that while chronic hip pain can be caused by arthritis and injury, it can also be caused by leukemia and that the Veteran's right hip disorder has not been evaluated as a sign or symptom of leukemia.  The examiner also noted that pursuant to 38 U.S.C.A. § 1112, CML is considered a radiogenic disease.  Given the recent diagnosis of CML and the contentions regarding the right hip, the Board is expanding the depleted uranium appeal to include CML and a right hip disorder.  See Clemons.

With regard to the TDIU claim, during the course of this claim, the Veteran has submitted a January 2013 statement from Dr. J.E. indicating that the Veteran's "multiple areas of disability" has rendered the Veteran unemployable.  Furthermore, a review of the record shows that the Veteran has been in receipt of Social Security disability benefits for several disorders, including arthritis, since February 2006.  Significantly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  Id. at 452-53.  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in considering the increased rating issues on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, as reflected on the cover page.

A claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  As it does not appear that the Agency of Original Jurisdiction (AOJ) has adjudicated this issue, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues regarding the left hip, left knee, right ankle, right knee, residuals of exposure to depleted uranium, low back, bilateral hearing loss, and loss of teeth are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, during the May 2015 Board hearing, the Veteran withdrew his appeal pertaining to the issues of entitlement to initial compensable disability ratings for ejaculatory anhedonia/secondary anorgasmia and scar, right little finger.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to initial compensable disability ratings for ejaculatory anhedonia/secondary anorgasmia and scar, right little finger have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the May 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal pertaining to the issues of entitlement to initial compensable disability ratings for ejaculatory anhedonia/secondary anorgasmia and scar, right little finger.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal pertaining to the issues of entitlement to initial compensable disability ratings for ejaculatory anhedonia/secondary anorgasmia and scar, right little finger is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, with regard to the increased rating issues of the left hip, left knee, right ankle, and right knee, these issues were last adjudicated in August 2012 statements of the case.  Since these last adjudications, the Veteran was afforded an additional VA examination in May 2014 which pertains to these disabilities.  As such, these issues must be remanded so that the AOJ may consider the claim in light of the evidence received subsequent to the August 2012 statements of the case.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a).

Also with regard to the left hip, left knee, right ankle, and right knee issues, during the May 2015 Board hearing, the Veteran reported that he these disabilities had increased in severity since his last VA examination, particularly since last summer when he developed CML.  Therefore, on remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegations of an increase in severity of his left hip, left knee, right ankle, and right knee disabilities since the May 2014 VA examination and his diagnosis of CML.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With regard to the sinusitis issue, the Veteran was most recently afforded a VA examination regarding his sinusitis in May 2014.  Significantly, during this examination, it was noted that the Veteran had experienced three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting over the past 12 months but had experienced no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  Subsequently, during the May 2015 Board hearing, the Veteran testified that he had experienced sinus attacks four to five times per year necessitating treatment by a doctor/bedrest.  He also testified that he took antibiotics for approximately two weeks for each sinus infection.  On remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegations of an increase in severity of his sinusitis disability since the May 2014 VA examination.  Snuffer, 10 Vet. App. at 400; Caffrey, 6 Vet. App. at 377. 

With regard to the right hip issue, the Veteran originally contended that such is secondary to his service-connected right knee disorder.  The Veteran was afforded a VA joints examination in November 2011.  This examination was negative for a right hip disorder and the examiner opined that there was no relationship between the claimed right hip disorder and the Veteran's military service as "currently not a right hip condition diagnosed on this exam."  With regard to the claim for service connection for neurological abnormalities, kidney stones, chronic kidney pain, rashes, neuro-psychological disorders, visual impairment, gum problems, and fatty liver condition, the Veteran claims that such are due to his in-service exposure to depleted uranium.  Notably, the Veteran has not been afforded a VA examination with regard to these claimed disabilities.  Also, significantly, in the April 2011 rating decision, the RO conceded the Veteran's exposure to depleted uranium due to his MOS (military occupational specialty) of artillery crewman.  

In a July 2015 "Brief in Support of Appeal," the Veteran's attorney wrote that although the Veteran did not have a right hip disability at the time of the November 2011 VA examination, the Veteran has subsequently been diagnosed with CML.  Significantly, the Veteran's attorney wrote that while chronic hip pain can be caused by arthritis and injury, it can also be caused by leukemia and that the Veteran's right hip disorder has not been evaluated as a sign or symptom of leukemia.  Significantly, the attorney noted that pursuant to 38 U.S.C.A. § 1112, CML is considered a radiogenic disease.  As such, the Veteran's leukemia and resulting right hip pain should be evaluated as a claim for service connection based on exposure to depleted uranium.  

The Veteran's attorney also noted that, during the May 2015 Board hearing, the Veteran testified as to the multiple medical problems he suffers and explained his belief that these conditions are due to exposure to depleted uranium.  The Veteran testified that he inhaled and ingested depleted uranium during training with special weapons in Germany.  It was noted that VA has conceded that the Veteran was exposed to depleted uranium as an artillery crewman.  The Veteran's attorney wrote that long-term exposure to internalized depleted uranium represents an uncertain hazard.  Internalization, which can occur by both ingestion and inhalation - both routes being described by the Veteran in his instance - may be particularly injurious because of the chemical toxicity of uranium, its radiological toxicity, or a combination of the two.  

Pursuant to 38 C.F.R. § 3.309(d), "all forms of leukemia except chronic lymphatic (lymphocytic) leukemia" are radiogenic diseases that may be induced by ionizing radiation.  38 C.F.R. § 3.311 directs certain development procedures in cases involving listed "radiogenic diseases."  The regulation directs that any available records concerning a veteran's alleged exposure to ionizing radiation should be requested, such as any Record of Occupational Exposure to Ionizing Radiation, DD Form 1141, if maintained, and that all such records obtained must be forwarded to the Under Secretary of Health for preparation of a dose estimate, to the extent feasible.  In this case, no such dose estimate has been prepared.  As such, on remand, the case must be remanded for development pursuant to 38 C.F.R. § 3.311.  

With regard to the low back issue, the Veteran contends such disorder is either directly related to service or secondary to and/or aggravated by his service-connected disabilities.  As above, the Veteran was afforded a VA joints examination in November 2011.  This examination report shows a diagnosis of thoracic spondylosis and lumbar spondylolisthesis of L5 on L4 and degenerative joint disease.  Significantly, the examiner noted the Veteran's service treatment records showing complaints of back pain in May 1981.  The examiner also noted an August 2004 VA treatment record showing spondylolisthesis L5-S1 and degenerative disc with complaints of back pain beginning six years earlier.  Thereafter, the examiner opined that the Veteran's low back disorder was not related to or caused by his right knee disorder because the Veteran's right knee disorder did not cause any change in the gait and/or body mechanics.  The examiner also noted that a diagnosis such as lumbar spondylosis of L5 with severe spondylolisthesis would not be caused from a one-time injury to the back with just back pain as the diagnosis.  

In a January 2013 independent medical examination, Dr. J.W.E. wrote that during the Veteran's active duty in Germany, he was loading a truck.  He was standing on top of the truck and was strapping down gear.  The person helping him to strap down the gear released the rope he was holding onto and he fell approximately ten feet onto his back, injuring his low back.  He was treated with medication and has continued to have back pain which has progressively interfered with his work and activities of daily living.  Dr. J.W.E. opined that the trauma to the Veteran's lumbar spine while in service caused a sprain of the lumbar muscles and sprain and tearing of the lumbar ligaments.  The injury to the lumbar ligaments caused instability of the lumbar vertebrae causing spondylolisthesis, which is slippage of the vertebrae.  The inability in his vertebrae has caused further abnormal stresses on the back and repeated lumbar injuries.  

In a July 2015 "Brief in Support of Appeal," the Veteran's attorney wrote that the November 2011 VA examiner did not consider each of the Veteran's service-connected knee disabilities separately to determine service connection.  Significantly, the November 2011 VA examiner found a pathophysiological relationship between the right knee pain that began first and the left knee condition that occurred because of running and marking after the onset of the right knee pain.  This diagnosis infers a change in body mechanics due to the pain in the right knee.  In contrast, the examiner concluded that the condition of the back was not service connected because there was no change in gait and/or body mechanics of the right knee.  These findings are not consistent with each other as the examiner reasoned that a functional change due to the right knee precipitated a problem with the left knee - yet he also reasoned that the condition of the back was not related because there was no change in "gait/body mechanics" of the right knee.  Furthermore, the Veteran's attorney wrote that the Veteran's service treatment records indicate more than one serious fall during service.  Specifically, the Veteran sustained a significant injury to the left hip in December 1982 and a serious injury to the right ankle in August 1978.  

Initially, the Board notes that the argument that the Veteran's back disability may have been incurred when he injured his left hip in December 1982 is not persuasive as the December 1982 injury was during the Veteran's second period of service for which he has a discharge "under other than honorable conditions" and he is, thus, barred from VA compensation benefits for disease or injury incurred during this period of service.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.301(c)(3) (2015).  However, the Board finds that remand is warranted based on the arguments regarding secondary service connection and consideration of the August 1978 injury to the right ankle.  On remand, the Veteran should be afforded a new VA examination regarding the etiology of his claimed low back disorder, to include whether the Veteran's back disorder is either directly related to his military service and/or whether the back disorder is secondary to aggravated by a service connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the bilateral hearing loss issue, the Veteran contends that he has bilateral hearing loss as a result of his in-service noise exposure.  The Veteran's DD-214 shows that he had an MOS of Cannon Crewman during his first period of service and the Veteran is currently in receipt of service connection for tinnitus based on in-service noise exposure.  As such, the Veteran's noise exposure is conceded.

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran was provided with a VA examination in April 2011 to determine whether he met the criteria for a diagnosis of bilateral hearing loss for VA purposes and, if so, the etiology of the hearing loss.  The examiner noted that the Veteran did not meet the criteria for a diagnosis of bilateral hearing loss for VA purposes and also opined that the Veteran's current complaint of hearing loss was less likely as not related to his military service and/or associated military noise exposure as the Veteran's service treatment records depicted his hearing sensitivity to be within normal limits in September 1977, June 1978, August 1978, and March 1980.  

Subsequently, in May 2013, the Veteran submitted a March 2012 private audiological report which shows decreased hearing in comparison to the April 2011 VA examination report and, in fact, shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  However, this report also notes that "Per VA standards, hearing loss for the left ear could not be diagnosed due to the conductive nature of the hearing loss."  Significantly, it was recommended that the Veteran "follow-up with his PCP [primary care provider] due to conductive hearing loss for the left ear, be re-evaluated post medical management to determine pure tone thresholds, [and]re-evaluate annually to monitor for further hearing loss."  

Furthermore, in a January 2013 independent medical examination, Dr. J.W.E. wrote that, while on active duty in Germany, the Veteran worked as a canoneer and was exposed to eight inch cannon fire routinely.  It was noted that the Veteran had "two stints in the military" and did the same job both times, each causing him to be exposed to loud noise.  Dr. J.W.E. wrote that the Veteran's audiogram was consistent with loud nose exposure while in military service causing noise induced injury to the Veteran's hearing cells.  The injured hearing cells have caused hearing loss and tinnitus and will continue to degenerate causing worsening hearing loss and tinnitus.  

In a July 2015 "Brief in Support of Appeal," the Veteran's attorney wrote that, given the March 2012 findings of bilateral hearing loss, the Veteran should be provided with another hearing examination.  The attorney also wrote that, regarding the left ear, disability due to conductive hearing loss caused by residual symptoms of service-connected sinusitis would still constitute a service connected disability.  

Initially, the Board notes that the RO has not had a chance to review either the March 2012 private audiological evaluation report or the January 2013 independent medical examination from Dr. J.W.E.  Furthermore, the Veteran has not waived AOJ consideration of this evidence.  The evidence is pertinent to the claim for service connection for bilateral hearing loss.  Therefore, this additional evidence must be considered by the RO before further appellate review may be undertaken.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015).

Further, in comparing the results of the April 2011 VA audiological examination to the March 2012 private audiological examination, it appears that the Veteran's claimed hearing loss has increased in severity such that reexamination is warranted to determine whether the Veteran currently has a bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.	

With regard to the loss of teeth claim, the Veteran contends that he has lost several of his teeth due to his service-connected sinusitis.  A review of the claims file shows that the Veteran underwent extraction of tooth #15 in November 2010 and extraction of teeth #12 and #13 in September 2013.  It also appears that the Veteran had at least one additional tooth extracted in approximately 2005.  In a May 2015 e-mail, Dr. B.W. wrote "[i]t is my professional opinion that the inflamed sinuses contributed to his pain and request for the extractions."  In addition to the opinion of Dr. B.W., Dr. J.E. rendered an opinion in January 2013 establishing that pansinusitis and loss of teeth are interrelated.  It is unclear whether the Veteran's missing teeth have been replaced.  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150. Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Here, the record indicates that the Veteran has missing teeth due to his service-connected sinusitis.  However, it is unclear from the record whether the Veteran's loss of teeth has resulted in loss of substance of body of his maxilla or mandible.  Consequently, on remand, the Veteran must be afforded a VA dental examination to determine if he indeed has residuals of missing teeth related to the claimed in-service dental trauma; and, if so, whether such tooth loss has resulted in loss of substance of body of his maxilla or mandible.  Also, on remand, an attempt should be made to obtain records from Dr. B.W. regarding November 2010 and September 2013 tooth extractions and records from Dr. H. at OU Dentist School regarding additional tooth extractions in approximately 2005.

Also, as above, during the course of this claim, the Veteran has submitted a January 2013 statement from Dr. J.W.E. indicating that the Veteran's "multiple areas of disability" has rendered the Veteran unemployable.  Furthermore, a review of the record shows that the Veteran has been in receipt of Social Security disability benefits for several disorders, including arthritis, since February 2006.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for higher ratings for the service-connected bilateral knee, left hip, and right ankle disabilities.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disability.  Furthermore, an opinion should be retained regarding the functional effect that the Veteran's service-connected disabilities has on his ability to perform the activities of daily living, to include the physical acts required for employment.  Significantly, while the Veteran does not currently meet the criteria for a TDIU on a schedular basis, the Board has expanded the appeal to include consideration of the Veteran's entitlement to a TDIU as a component of the claim for a higher rating on appeal on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

Additionally, a review of the record shows that the Veteran has been receiving VA treatment through the Oklahoma City, Oklahoma, facility since at least September 1999.  However, the most recent VA medical records in the record, aside from May 2014 VA examination reports, are dated in May 2013.  Given the need to remand for additional development, any outstanding VA medical records dated after May 2013 should be obtained for consideration in the Veteran's appeal.  

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Transfer the Veteran's claims file to the Jackson, Mississippi RO pursuant to M21-1. iv.ii.1.C.2.a.

2.  Attempt to obtain information as to ionizing radiation exposure for the Veteran from:
 
 Commander
 U.S. Army Medical Command
 Attn: MCPO-SA
 2748 Worth Road, Suite 25
 Ft. Sam Houston, TX 78234-6025.

It should be noted that the Veteran contends ionizing radiation exposure from his duties as an artillery crewman, specifically, inhaling an ingesting depleted uranium during training with special weapons in Germany.  

3.  Thereafter, forward all pertinent records to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible pursuant to 38 C.F.R. § 3.311(a)(2)(iii). 

4.  Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

5.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed disorders, to include records from Dr. B.W. regarding November 2010 and September 2013 tooth extractions and records from Dr. H. at OU Dentist School regarding additional tooth extractions .  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records from the Oklahoma facility dated from May 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

6.  After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his bilateral knee, left hip, and right ankle disorders, by appropriate medical professionals, at a VA medical facility. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

The examiner should conduct range of motion testing of each joint (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion in the knee is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed on the knees, left hip, and right ankle.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion. 

Based on x-ray results, the examiner should expressly indicate whether the Veteran has arthritis in either knee, the left hip, and/or the right ankle. 

With regard to the knees, the examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., voiding dysfunction associated with ejaculatory anhedonia/secondary anorgasmia with erectile dysfunction, degenerative joint disease of right knee, tinnitus, chronic left hip strain, patellofemoral syndrome of the left knee, chronic right ankle strain, sinusitis, ejaculatory anhedonia/secondary anorgasmia with erectile dysfunction, and scar of the right little finger, either singularly and/or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

7.  After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his sinusitis, by an appropriate medical professional, at a VA medical facility. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed.

The examiner should identify and completely describe all current symptomatology related to the Veteran's sinusitis.  Specifically, the examiner is asked to comment on the following: 

(a)  Have there been any periods of incapacitating episodes?  If so, how often?  Identify any incapacitating episodes requiring prolonged (four to six weeks) antibiotic treatment for sinusitis, if any. 

(b)  Have there been any non-incapacitating episodes?  If so, how often?  Identify symptoms, including headaches, pain, and purulent discharge or crusting. 

(c)  Does the Veteran have near constant sinusitis which is characterized by any headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries?

The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., voiding dysfunction associated with ejaculatory anhedonia/secondary anorgasmia with erectile dysfunction, degenerative joint disease of right knee, tinnitus, chronic left hip strain, patellofemoral syndrome of the left knee, chronic right ankle strain, sinusitis, ejaculatory anhedonia/secondary anorgasmia with erectile dysfunction, and scar of the right little finger, either singularly and/or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA spine examination to determine the etiology of the Veteran's claimed back disorder.

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

The examiner should clearly identify all back disabilities-to include thoracic spondylosis and lumbar spondylolisthesis -present currently or present at any point pertinent to the claim for service connection (even if currently resolved). 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to the Veteran's first period of active service (from September 1975 to May 1980), to include complaints therein; or, if not, .

(b) was caused, or is aggravated (worsened beyond natural progression), by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion(s), the examiner must consider and discuss all pertinent in-service and post-service medical and lay evidence, to particularly include: (1) the Veteran's service treatment records showing complaints of low back pain in May 1981 and right ankle sprain in August 1978, (2) the post-service medical records showing complaints of back pain as early as September 1999 (noting an onset of back pain in March 1999), (3) the November 2011 VA contract examiner's findings that a functional change due to the right knee precipitated a problem with the left knee, (4) the January 2013 opinion from Dr. J.W.E. that the Veteran's back disability is related to an in-service injury and (5) the Veteran's competent assertions regarding the onset and continuity of his back symptoms.

The examiner must provide a reason for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report back pain in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

All examination findings/testing results, along with the complete rationale for the conclusions reached, must be provided. 

9.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for an audiology examination to determine the etiology of the Veteran's claimed bilateral hearing loss.

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

For any current hearing loss found upon examination, provide an opinion regarding whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that it had its onset during the Veteran's first period of active service (from September 1975 to May 1980) or is otherwise the result of a disease or injury in service; or is secondary to a service-connected disability, to include the assertion that left ear conductive hearing loss is secondary to the Veteran's service-connected sinusitis.  

In rendering the requested opinion(s), the examiner must consider and discuss all pertinent in-service and post-service medical and lay evidence, to particularly include: (1) the Veteran's conceded noise exposure, (2) the audiometric findings as noted in the March 2012 private audiological examination, (3) the January 2013 positive nexus opinion from Dr. J.W.E., and (4) the Veteran's competent assertions regarding the onset and continuity of his bilateral hearing loss.

The examiner must provide a reason for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report noise exposure in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

All examination findings/testing results, along with the complete rationale for the conclusions reached, must be provided. 

10.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA dental examination to identify any current dental disorder, to include whether he has loss of teeth due to loss of substance of body of maxilla or mandible, and if so, which teeth are affected by the disorder. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

The examiner should then offer an opinion as to whether any currently diagnosed dental disorder is at least as likely as not (i.e., 50 percent probability or more) etiologically related to his service-connected sinusitis.

The opinion must be based on review of the claims file, and a complete rationale must be provided for any opinions expressed.

11.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In the readjudication of such claims, the AOJ should consider the procedures of 38 C.F.R. § 3.311.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


